ARKOW, Judge
(dissenting):
Appellant, in an unsworn statement during the sentencing phase of the trial, indicated that he was humiliated by his first sergeant at a unit formation after he returned from an unauthorized absence. Trial defense counsel, during his argument on sentence, asked the military judge that this be “fairly considered prior punishment under Article 13, UCMJ,” and that it be taken into consideration when adjudging a sentence. Nothing further was submitted to the court on the issue although the appellant’s company commander was called as a rebuttal witness by the government. Thereafter, the military judge, without comment, adjudged a sentence which was considerably less than the maximum.1
I believe it is incorrect to decide the issue of whether there was an Article 13, UCMJ, violation for two reasons. First, appellant waived the issue at trial by failing to litigate it. Second, although not litigated, the matter was presented to and considered by the military judge as a mitigating matter.
This Court has held in a number of cases that a failure to raise an Article 13, UCMJ, violation at trial waives the issue on appeal. United States v. Walker, 27 M.J. 878 (A.C.M.R.), aff'd, 28 M.J. 430 (C.M.A.1989); United States v. Huelskamp, 21 M.J. 509 (A.C.M.R.1985); United States v. Martinez, 19 M.J. 744 (A.C.M.R.1984), petition denied, 21 M.J. 27 (C.M.A.1985). However, in United States v. Cruz, 25 M.J. 326 (C.M.A.1987), other circumstances militated against applying the waiver rule.
An Article 13, UCMJ, violation should be litigated by moving for appropriate relief prior to sentencing. Appellant sought no such relief. Further, as appellant’s un*598sworn statement cannot be considered as evidence on this issue, this Court should not conclude that the matter was properly raised at trial. United States v. Smith, 23 M.J. 744 (A.C.M.R.1987).
An unsworn statement is, however, a proper means of bringing before the trial court matters that could serve to mitigate the punishment to be adjudged. Manual for Courts-Martial, United States, 1984, Rule for Courts-Martial 1001(c). I presume that the military judge gave proper weight to the information presented in appellant’s unsworn statement as there is nothing in the record to show otherwise. United States v. Montgomery, 42 C.M.R. 227, 231 (C.M.A.1970). Appellant chose this avenue to obtain a favorable sentence from the military judge rather than litigating the issue at trial. It appears this approach was successful and he should not be given additional sentence relief by raising the matter again on appeal. United States v. DiMatteo, 19 M.J. 903 (A.C.M.R.1985).
I would affirm the findings and the sentence.

. The maximum authorized punishment was a dishonorable discharge, confinement for eighteen months, total forfeitures, and reduction to El. Appellant was sentenced to a bad conduct discharge, confinement for six months, forfeiture of $500 pay per month for six months, and reduction to El.